Citation Nr: 0607001	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-27 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for myocardial 
infarction.

3.  Entitlement to an increased evaluation for post traumatic 
stress disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from March 1967 to March 
1969.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from January and December 2004 rating 
decisions of the Oakland, California, Department of Veterans 
Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for myocardial 
infarction is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  Coronary artery disease was not incurred in or aggravated 
by service, nor is it shown within the one year presumptive 
period following service; coronary artery disease is not 
otherwise related to service and disability due to coronary 
artery disease is unrelated to service-connected disease or 
injury.

2.  The appellant's post traumatic stress disorder is 
currently manifested by nightmares, sleep disturbance, 
irritability, anger, depression, a desire to isolate himself, 
a desire to hurt himself or his wife, and difficulties with 
personal hygiene that have caused serious impairment of 
occupational and social functioning.


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated 
by service, nor was it shown within the one year presumptive 
period following service, and it is not proximately due to or 
the result of service-connected post traumatic stress 
disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309(a), 3.310(a) (2005).

2.  The criteria for an evaluation in excess of 70 percent 
for the service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159 
(2005).  These laws require that, upon the receipt of a 
complete or substantially complete application for benefits, 
VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously of record, that is necessary 
to substantiate the claim.  This notice shall indicate which 
portion of the information and evidence, if any, is to be 
provided by the claimant, and which portion, if any, is to be 
obtained by VA on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  VA must 
make reasonable efforts to assist the claimant in obtaining 
the relevant evidence, except that VA is not required to 
assist if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(1) and (2) (West 2002); 38 C.F.R. § 
3.159(c) (2005).

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain. If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002); 38 
C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to obtain 
records from a Federal department or agency, the effort to 
obtain them will continue until the records have been 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to find them would be 
futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 
3.159(c)(2) (2005).

In the instant case, the Board finds that the notification 
and assistance duties noted above have been complied with.  
The appellant was sent a "VCAA notice" letter in July 2003, 
prior to the January 2004 rating action being appealed, and 
he was sent a VCAA notice letter in September 2004, prior to 
the December 2004 rating action being appealed.  These 
letters clearly informed the appellant of what evidence was 
needed to substantiate his claims and of who was responsible 
for obtaining this evidence.  Moreover, he was sent a 
statement of the case in July 2004, which included the 
pertinent laws and regulations.  The appellant informed VA 
that he had private medical treatment and these records were 
obtained on his behalf and all relevant VA treatment records 
were obtained and associated with the claims folder.  He was 
also afforded a VA heart examination in November 2003 and a 
VA psychiatric examination in November 2004.  The appellant 
was provided with the opportunity to present his arguments at 
a personal hearing.  While initially availing himself of this 
opportunity, he withdrew his request for a hearing in August 
2004.  Therefore, since all the notification and assistance 
duties have been complied with, the Board will proceed to the 
merits of the case.

Service Connection - Coronary Artery Disease 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2005).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Cardiovascular-renal disease shall be granted 
service connection although not otherwise established as 
incurred in or aggravated by service if manifested to a 
compensable degree within one year following service in a 
period of war or following peacetime service on or after 
January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
38 C.F.R. §§ 3.307(a) (3), 3.309(a) (2005).
Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  In order for 
service connection to be granted, evidence must approximate 
findings of: (1) evidence of an injury in military service or 
a disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical or 
mental disability; and, (3) competent evidence of a 
relationship between the appellant's current disability and 
the in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).

In this case, service medical records are silent for coronary 
artery disease, or any complaints of or treatment for 
abnormal heart pathology.  The separation examination in 
February 1969 disclosed a normal heart and vascular system.  
Blood pressure was 120/80.  Private hospital records dated 
August 1993 reflect that the appellant was admitted for acute 
myocardial infarction.  Private treatment records dated March 
1995 show that coronary artery disease status post myocardial 
infarction was diagnosed.  Heart disease is not shown in 
service or within one year after the appellant's separation 
from service.  The first competent evidence of heart disease 
is in August 1993, more than 20 years after service 
discharge.  Furthermore, there is no competent evidence 
linking cardiovascular disease to service.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the claim on a direct basis, on a presumptive basis, and 
based on the chronicity provisions.

Private hospital records dated August 1993 with subsequent 
follow-up reports, VA treatment records dated March to 
December 2001, social worker records dated August through 
January 2002, and Vet Center records dated March 2001 to 
January 2002 are all silent regarding the etiology of the 
appellant's myocardial infarction in 1993 and the underlying 
coronary artery disease.

In May 1993, the appellant filed a claim for service 
connection for coronary artery disease.  The appellant avers 
that his coronary artery disease is secondary to service-
connected post traumatic stress disorder (PTSD).  In support 
of his view, he obtained a statement from his private 
physician dated May 2003.  The physician stated:
I have treated [the appellant] since 
1970.  He suffered a myocardial 
infarction in 1993.  More likely than not 
his myocardial infarction was stress 
related.

The May 2003 medical opinion refers to "stress" 
generically.  Evaluating the statement alone it is unclear 
whether the stress referenced by the physician is that stress 
associated specifically with PTSD.  Moreover, a subsequent 
statement from the appellant suggests that his doctor's 
opinion was not intended to link PTSD with the appellant's 
heart disability.  In a February 2004 statement, the 
appellant reported that, while this same doctor told him 
stress was a factor, the doctor also told him that he "could 
not confirm or deny that PTSD was a contributor because he 
was not experienced or well informed in the area of PTSD."  
As the opinion does not link PTSD with or address the 
underlying cause for coronary artery disease, the Board finds 
that the May 2003 medical opinion has limited probative 
value.

The appellant also submitted an excerpt from an article on 
hypertension.  This article, however, does not discus even a 
generic relationship between heart disease and PTSD to 
suggest at a minimum "plausible causality."  Therefore, the 
Board finds that this evidence has no probative value.  See 
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v West, 11 Vet. App. 314 (1998) and Wallin v West, 11 Vet. 
App. 509 (1998) (with regard to medical treatise evidence, 
the Court has held that a medical article or treatise "can 
provide important support if it discusses the generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.).

In further support of his claim, the appellant obtained 
statements from his PTSD social worker with whom he has 
received therapeutic services since April 2001.  A May 2004 
letter prepared for VA reflects, by history, that Desert 
Storm in the early 1990's triggered memories for the 
appellant of his Vietnam experiences and that his oldest son 
had received standby orders for deployment to Kuwait.  The 
appellant further reported that these intense emotions led to 
his myocardial infarction.  The social worker concluded that:

Clearly, the historical account of what 
was occurring prior to [the appellant's] 
myocardial infarction [sic] in 1993, 
coupled with his history of serving in 
Vietnam, enduring trauma both during his 
experience there and afterward, along 
with the anticipation that his oldest son 
would be facing potential death, is 
certainly indicative of the extent of 
emotional and psychological stress that 
he was under at the time of his MI 
[myocardial infarction].  In this 
clinician's view, it is clearly 
reasonable to see the connection of 
stress connected to his MI and this has 
further been validated by his primary 
care doctor, Dr. M. [redacted].

With respect to this evidence, the Board observes that the 
appellant's social worker is not competent to provide a 
medical opinion on the etiology of the appellant's coronary 
artery disease.  The social worker is a therapeutic services 
provider, not a medical doctor.  Bostain v. West, 11 Vet.App. 
12, 127 (1998), citing Espiritu v. Derwinski, 2 Vet.App. 492 
(1992); see also, Routen v. Brown, 10 Vet.App. 183, 196 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge.").  More important, the 
opinion does not link coronary artery disease to service-
connected disease or injury.  Therefore, the Board finds that 
it has diminished probative value.

A July 2004 statement from a cardiovascular doctor submitted 
by the appellant reflects that this physician treated the 
appellant since his 1993 myocardial infarction.  The 
physician noted that the appellant was under an "extreme 
level of stress due to several factors including his son 
being called into service in Kuwait" when he had the 
myocardial infarction in 1993.  He opined that it "is highly 
likely that his myocardial infarction was precipitated by the 
stress under those circumstances."

The Board observes that the cardiovascular doctor is clearly 
competent to provide a medical opinion, however, we find that 
it is of diminished probative value in this case because it 
did not address whether the service-connected PTSD caused the 
underlying disease process, coronary artery disease.  Rather, 
the physician indicated, based on the self-reported history 
of the appellant, that the appellant was under stress due to 
"several" factors.  Only one factor is clearly identified, 
his son's Kuwait service.  Notably, the opinion does not 
mention PTSD, only "stress" generically.

In November 2003, the appellant underwent a VA heart 
examination.  The diagnoses were coronary artery disease, 
hypertension, hyperlipemia, and PTSD.  The examiner opined 
that 

...there is no evidence to suggest the 
veteran's coronary disease is secondary 
to post traumatic stress disorder [sic].  
The veteran's coronary disease is related 
to his age, gender, dyslipidemia, and 
possibly cryptic hypertension which has 
not been treated.

This examination report is probative because it specifically 
addresses the seminal issue in this case, which is whether 
there is a relationship between PTSD and any degree of 
disability due to coronary artery disease.  Here the examiner 
believes the answer is no and he reports that coronary artery 
disease is due to other factors, which he clearly identifies:  
Age, gender, dyslipidemia, and possibly untreated cryptic 
hypertension.

In weighing the evidence of record, the Board finds that the 
preponderance of the evidence is against service connection 
on a secondary basis for coronary artery disease.  There is 
no medical evidence of record linking coronary artery disease 
and service-connected PTSD.  While stress generically was 
cited by the appellant's physicians as a factor "highly 
likely" precipitating his myocardial infarction, PTSD was 
not mention or any of the traditionally recognized 
symptomatology associated with coronary artery disease.

The Board has also considered whether service-connected PTSD 
aggravated coronary artery disease.  Pursuant to § 1110 and § 
3.310(a), when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In this case, the appellant has not argued nor has 
competent medical evidence been presented showing an increase 
in disability (aggravation) due to service-connected PTSD.  
Accordingly, service connected may not be granted on this 
basis.

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

Increased Ratings

The appellant seeks a rating in excess of 70 percent for 
service-connected PTSD.  By rating decision dated December 
2002, service connection was granted for PTSD at the 50 
percent disability level, and by a May 2003 rating decision 
it was increased to 70 percent.  No appeal was filed and that 
decision became final.  In September 2004, the appellant 
requested an increased rating.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under 38 C.F.R. Part 4, Diagnostic Code 9411, the rating 
criteria for psychoneurotic disorders provide as follows:

100 percent: total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
and place; memory loss for names of close 
relatives, own occupation, or own name;

70 percent: Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
inability to establish and maintain 
effective relationships;

In October 2004, the appellant underwent a VA psychiatric 
examination.  He reported working as a fruit inspector, 
spending most of his time alone in the orchards.  
Objectively, the appellant presented for his examination on 
time and well-groomed although uncomfortable, with a cordial 
and cooperative manner.  He appeared restless, agitated, 
anxious, and depressed.  He  expressed himself clearly but 
with difficulty.  He showed poor insight.  The global 
assessment of functioning (GAF) score was 45-50 based on 
"serious impairment in social and occupational 
functioning."  The examiner reported that the appellant had 
reduced reliability and productivity due to disturbances of 
motivation and mood as well as difficulty in establishing and 
maintaining effective work and social relationships.  Near 
continuous depression was noted to alternate with periods of 
hypervigilance manifested by global anger.  In addition, the 
appellant had persistent thoughts of harming himself or his 
wife.  The examiner stated that he believed the appellant's 
symptoms of PTSD and depression will soon make him unable to 
function in gainful employment.

A review of the claims folder shows that the appellant is 
routinely seen by a therapeutic services provider for PTSD 
and that he actively participates in group therapy sessions 
twice a month.  Social worker treatment reports dated since 
August 2001 are associated with the claims folder.

A November 2004 report reflects that the appellant lives with 
his wife and youngest son, and that he has ongoing contact 
with his granddaughter who lives down the road from him.  It 
was noted that he works as a safety agent in the area of pest 
control.  His PTSD symptoms included intrusive and 
distressing memories related to his Vietnam service, 
difficulty sleeping, anger, and bouts of depression with a 
tendency towards isolation.  A January 2005 report reflects 
that the appellant's symptomatology severely compromised his 
functioning at work and his family relationships.  It was 
noted that he retained his job of 20 years out of financial 
necessity only and that he was experiencing more frequent 
outbursts of anger, irritability, and social isolation.  A 
May 2005 report shows that the appellant had difficulty 
focusing at work and home, causing him frustration.  Reported 
symptomatology included irritability, outbursts of anger, 
increased nightmares, depression, and difficulty attending to 
personal hygiene.  The clinician assigned a GAF score of 42.

In a February 2005 statement, the appellant indicated that he 
continued to work, but that he only worked because he does 
not have to work with others.  In a separate statement, the 
appellant's wife of 31 years reported that the appellant had 
difficulty coping with work and maintaining personal hygiene.

Weighing the pertinent evidence of record, the Board finds 
that the preponderance of the evidence is against an 
increased disability evaluation for PTSD at this time.  Total 
occupational and social impairment is not shown.  Both the 
appellant's social worker and the VA examiner assigned GAF 
scores between 41 and 50, which is consistent with "serious 
impairment of occupational and social functioning."
While the appellant experiences PTSD symptoms of nightmares, 
sleep disturbance, irritability, anger, depression, and a 
desire to isolate himself, he is not estranged from his 
family or unemployed at this time.  The evidence shows that 
he lives with his wife of 31 years along with his youngest 
son, and that he has a relationship with his nearby 
granddaughter.  The evidence also shows that he has 
maintained one job for over 20 years.  Even though he 
experiences thoughts of hurting himself or his wife, a 
persistent danger of hurting himself or others is not shown.  
The appellant has not attempted to hurt himself or others.  
With respect to the maintenance personal hygiene, the 
appellant appeared well-groomed for his examination in 
November 1993 and his appearance was not described as 
otherwise in his social worker's reports.  As such, although 
the appellant and his wife have indicated that personal 
hygiene has required greater effort, an inability to maintain 
minimal personal hygiene is not shown.  Absent a relative 
balance of the evidence, the evidence is not in equipoise and 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Referral for consideration of an extraschedular rating is not 
warranted because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b) (2005).  The evidence of record 
shows that the appellant's service-connected PTSD has not 
caused frequent hospitalizations or marked interference with 
employment beyond that contemplated by the rating assigned.


ORDER

Service connection for coronary artery disease is denied.

An increased rating for PTSD, currently rated as 70 percent 
disabling, is denied.


REMAND

The issue of entitlement to service connection for myocardial 
infarction is remanded for further development.  We note that 
the private examiners have appeared to draw some relationship 
between the appellant's myocardial infarction and stress.  
The VA examiner addressed only coronary artery disease and 
did not address the myocardial infarction.

Therefore, to ensure that VA has satisfied its duty to 
assist, this matter is REMANDED for the following action:

A medical opinion should be obtained to 
ascertain the relationship, if any, 
between PTSD and the appellant's 1993 
myocardial infarction.  Specifically, the 
physician should indicate whether it is 
not likely, as likely as not, or more 
likely than not that PSTD caused the 
myocardial infarction in 1993.  A 
complete rationale for all opinions 
should be provided.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
H.N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


